        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

  FRANKENMUTH MUTUAL
  INSURANCE COMPANY,
                                             Civil Action
        Plaintiff,                           File No.:
  v.

  MCCALLUM METAL WORKS,
  INC., and PEDRO CANIZALEZ,

        Defendants.

                COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW Frankenmuth Mutual Insurance Company and pursuant to 28

U.S.C. § 1332, brings this Complaint for Declaratory Judgment, showing the Court

as follows:

                        PARTIES AND JURISDICTION

                                        1.

       Frankenmuth Mutual Insurance Company (“Frankenmuth”) is an insurance

company incorporated in Michigan with its principal place of business in

Frankenmuth, Michigan. Frankenmuth is a citizen of the State of Michigan.
        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 2 of 17




                                          2.

      McCallum Metal Works, Inc. (“McCallum Metal Works”) is a business

incorporated in Georgia with its principal place of business in Bibb County, Georgia.

McCallum Metal Works may be served through its registered agent Melody D.

McCallum at 8893 Lower Thomaston Road, Lizella, Georgia 31052. McCallum

Metal Works is a citizen of the State of Georgia.

                                          3.

      Pedro Canizalez resides in Fulton County and is a citizen of the State of

Georgia. Mr. Canizalez may be served with process at 540 King Arnold Street,

Apartment 28, Hapeville, Georgia 30354.

                                          4.

      On October 28, 2020, Pedro Canizalez filed a lawsuit in the State Court of

Bibb County, Georgia against McCallum Metal Works for the injuries he allegedly

sustained on a construction site (the “Underlying Complaint”). In the Underlying

Complaint, Mr. Canizalez alleges past medical expenses in excess of $197,000 as

well as future medical expenses in excess of $200,000, past, present and future pain

and suffering, loss of the capacity for the enjoyment of life, incidental expenses,

permanent injuries and consequential damages. A true and correct copy of the

Underlying Complaint in is attached as Exhibit A.


                                         -2-
           Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 3 of 17




                                           5.

          This Court has jurisdiction under 28 U.S.C. § 1332, there being diversity of

citizenship between Plaintiff and all Defendants, and the matter in controversy,

exclusive of interest and costs, exceeding the sum of $75,000.

                                           6.

          Venue is proper as to Defendants pursuant to 28 U.S.C. § 1391(b)(1) and

(b)(2).

                                           7.

          There is a real, substantial and justiciable controversy between the parties

concerning their respective rights and obligations under an insurance policy issued by

Frankenmuth to McCallum Metal Works.

                                        FACTS

                                 Underlying Complaint

                                           8.

          The Underlying Complaint alleges that Mr. Canizalez was “an invitee on …

McCallum’s work site.” It further alleges that McCallum Metal Works was

“responsible for handling the roll of roofing material at the subject jobsite” and that

McCallum Metal Works “was negligent in the handling of the roll of roofing

material.”


                                           -3-
        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 4 of 17




                                           9.

       The Underlying Complaint alleges negligence against McCallum Metal Works

for:

       Ordinary negligence in its handling of the roll of roofing material.
       Failure to use ordinary care to keep the premises safe.
       Violation of state and local codes and/or regulations by failing to provide a
       safe premises and work site.
       Failing to utilize safety protocol and procedures for the handling of materials
       and equipment on the premises.
       Knowingly allowing “guests” to utilize an unsafe area of the premises.
       Failing to property train and supervise its employees and agents regarding the
       care and handling of equipment and materials.
       Negligently retaining, entrusting, hiring, and supervising its employees.

                                          10.

       Frankenmuth is currently defending McCallum Metal Works against the

Underlying Complaint under a reservation of rights.

                                          11.

       Pedro Canizalez has also made a claim against the insurance policy

Frankenmuth issued to McCallum Metal Works.

                              The Frankenmuth Policy

                                          12.

       Frankenmuth issued Commercial Policy no. CPP6163334 to McCallum Metal



                                          -4-
        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 5 of 17




Works for the policy term of 7/25/2018 to 7/25/2019 (the “Policy”). A true and

correct copy of the Policy, with premium information redacted, is attached as Exhibit

B.

                                           13.

      Georgia law must be applied in the interpretation of the Frankenmuth

insurance contract issued to a Georgia insured at the insured’s address in Georgia.

Federal Ins. Co. v. National Distributing Co., Inc., 203 Ga.App. 763 (1992); Brown

v. Nichols, 8 F.3d 770 (11th Cir. 1993).

                                           14.

      On December 3, 2018, Frankenmuth issued a Notice of Cancellation Due to

Non-Payment regarding the Policy, to take effect on December 18, 2018. This was

sent to McCallum Metal Works on December 4, 2018, more than ten (10) days

before the cancellation date. A true and correct copy of the Notice of Cancellation

Due to Non-Payment, with premium information redacted, and Certificate of Mailing

is attached as Exhibit C. Further, on December 19, 2018, Frankenmuth issued a

Cancellation Memo which was sent to McCallum Metal Works and confirmed the

cancellation which had an Effective Date of December 18, 2018 at 12:01 A.M. A true

and correct copy of the Cancellation Memo, with premium amounts redacted, is

attached as Exhibit D.


                                           -5-
        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 6 of 17




                                         15.

      McCallum Metal Works’s insurance agent requested that Frankenmuth

reinstate the Policy with no lapse in coverage upon payment of the overdue

premiums. Frankenmuth agreed to reinstate the Policy on the payment of the overdue

premiums and with the condition that McCallum Metal Works provide a signed “no

loss letter.” A “no loss letter” represents to Frankenmuth that no losses occurred

while the McCallum Metal Works policy was cancelled.

                                         16.

      On December 27, 2018 Frankenmuth received a letter on the letterhead of

McCallum Metal Works which states, “… McCallum Metal Works, Inc. is not aware

of any claims between 12/17/18-12/27/18” (the “No Loss Letter”). The No Loss

Letter was signed by Melody McCallum, the CEO of McCallum Metal Works

according to filings with the Georgia Secretary of State’s Office. A true and correct

copy of the No Loss Letter is attached as Exhibit E.

                                         17.

      Having received the No Loss Letter and relying on the representations in the

No Loss Letter, Frankenmuth reinstated the Policy on December 27, 2018

retroactively, with no lapse in coverage. A true and correct copy of the Reinstatement

Notice, with premium information redacted, is attached as Exhibit F.


                                         -6-
        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 7 of 17




                                        18.

      If Frankenmuth had not reinstated the Policy retroactively, coverage would

have remained canceled as of December 18, 2018 at 12:01 A.M., prior to the alleged

incident involving Mr. Canizalez which is the subject of the Underlying Complaint.

                          COUNT I:
      THERE IS NO COVERAGE UNDER THE POLICY DUE TO THE
       INSURED’S MATERIAL MISREPRESENTATION OF FACT
                                        19.

      Frankenmuth incorporates by referenced Paragraphs 1 through 18 as if the

same were set forth at length herein.

                                        20.

      The Policy contains the following Common Policy Conditions:

      A. CANCELLATION
           …
           2.   We may cancel this policy by mailing or delivering to the first
                Named Insured written notice of cancellation at least:
                a.   10 days before the effective date of cancellation if we
                     cancel for nonpayment of premium; or
                b.   30 days before the effective date of cancellation if we
                     cancel for any other reason.
           3.   We will mail or deliver our notice to the first Named Insured’s
                last mailing address known to us.
           4.   Notice of cancellation will state the effective date of
                cancellation. The policy period will end on that date.



                                        -7-
        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 8 of 17




                                       21.

      Frankenmuth issued the Policy to McCallum Metal Works and McCallum

Metal Works was required to pay premiums to Frankenmuth for the Policy.

                                       22.

      McCallum Metal Works failed to pay premiums to Frankenmuth which were

due and owing.

                                       23.

      On December 3, 2018, Frankenmuth issued a Notice of Cancellation Due to

Non-Payment indicating that the Policy would cancel on December 18, 2018. This

was sent to McCallum Metal Works on December 4, 2018, more than ten (10) days

before the cancellation date. Further, on December 19, 2018, Frankenmuth issued a

Cancellation Memo which was sent to McCallum Metal Works confirming that due

to McCallum Metal Works’s failure to pay premiums to Frankenmuth the Policy was

cancelled effective December 18, 2018 at 12:01 A.M.

                                       24.

      The Policy was cancelled at 12:01 am on December 18, 2018, the date of the

alleged construction incident/injury involving Mr. Canizalez. The alleged

incident/injury happened during the day, after 12:01 am on December 18, 2018.




                                       -8-
        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 9 of 17




                                         25.

      O.C.G.A. § 33-24-7 provides the following with respect to the effect of

misrepresentations upon recovery under policies under Georgia law:

      (b) Misrepresentations, omissions, concealment of facts, and incorrect
          statements shall not prevent a recovery under the policy or contract
          unless:
           (1) Fraudulent;
           (2) Material either to the acceptance of the risk or to the hazard
               assumed by the insurer; or
           (3) The insurer in good faith would either not have issued the
               policy or contract or would not have issued a policy or
               contract in as large an amount or at the premium rate as
               applied for or would not have provided coverage with respect
               to the hazard resulting in the loss if the true facts had been
               known to the insurer as required either by the application for
               the policy or contract or otherwise.
                                         26.

      McCallum Metal Works’s insurance agent requested that Frankenmuth

reinstate the Policy upon payment of the overdue premiums. Frankenmuth only

agreed to reinstate the Policy on payment of premiums owed to Frankenmuth and on

the condition that McCallum Metal Works provide a signed “no loss letter” to

Frankenmuth.

                                         27.

      The No Loss Letter states that “McCallum Metal Works, Inc. is not aware of

any claims between 12/17/18-12/27/18.”

                                         -9-
        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 10 of 17




                                         28.

      The No Loss Letter was a material misrepresentation of fact made by

McCallum Metal Works to Frankenmuth given that the alleged construction incident

involving McCallum Metal Works’s employee and the injuries to Pedro Canizalez

occurred on December 18, 2018 after 12:01 am.

                                         29.

       Frankenmuth reasonably relied on the material facts presented by McCallum

Metal Works in the No Loss Letter. The material misrepresentation of fact by

McCallum Metal Works would influence a prudent insurer, such as Frankenmuth,

and did influence Frankenmuth in determining whether or not to retroactively

reinstate the Policy.

                                         30.

       If McCallum Metal Works had informed Frankenmuth of the true facts instead

of providing the No Loss Letter, Frankenmuth, in good faith, would not have

retroactively reinstated the Policy.

                                         31.

       Because    the   reinstatement   was      based   on   the   insured’s   material

misrepresentation of fact, it should be rescinded, and the Policy canceled as of

December 18, 2018 at 12:01 A.M.


                                        - 10 -
        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 11 of 17




                                         32.

      Because the Policy was properly canceled prior to the date of the alleged

construction incident, there is no coverage for any claims of Pedro Canizalez or

anyone on his behalf for injuries sustained on December 18, 2018.

                                         33.

      Because there is no coverage due to the cancelation of the Policy,

Frankenmuth is not obligated to defend, indemnify, or expend any sums on behalf

McCallum Metal Works for any damages or bodily injury arising out of the alleged

December 18, 2018 construction incident.

                              COUNT II:
                   REQUEST FOR DECLARATORY RELIEF

                                         34.

      Frankenmuth incorporates by referenced Paragraphs 1 through 33 as if the

same were set forth at length herein.

                                         35.

      Frankenmuth seeks a declaratory judgment against McCallum Metal Works

and Pedro Canizalez, and for this Court to declare the rights, status, and such other

equitable or legal relations between the parties involving the Policy, pursuant to 28

U.S.C. §§ 2201 and 2202, et seq. and/or O.C.G.A. § 9-4-2, et seq.



                                        - 11 -
          Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 12 of 17




                                           36.

      Frankenmuth is in doubt as to its rights and obligations under the Policy issued

to McCallum Metal Works with regard to the Underlying Complaint and the claims

by Mr. Canizalez against McCallum Metal Works and Frankenmuth, and a bona fide

dispute has arisen concerning the rights and obligations of the parties under the

Policy.

                                           37.

      Frankenmuth issued the Policy to McCallum Metal Works and McCallum

Metal Works was required to pay premiums to Frankenmuth for the Policy.

                                           38.

      McCallum Metal Works failed to pay premiums to Frankenmuth which were

due and owing, in breach of the Policy.

                                           39.

      On December 3, 2018, Frankenmuth issued a Notice of Cancellation Due to

Non-Payment indicating that the Policy would cancel on December 18, 2018. This

was sent to McCallum Metal Works on December 4, 2018, more than ten (10) days

before the cancellation date. Further, on December 19, 2018, Frankenmuth issued

and sent a Cancellation Memo to McCallum Metal Works due to McCallum Metal

Works’s failure to pay premiums to Frankenmuth for the Policy. The Cancellation


                                          - 12 -
       Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 13 of 17




Memo noted an Effective Date of Cancellation of December 18, 2018 at 12:01 A.M.

                                        40.

      Frankenmuth cancelled the Policy prior to the date of the alleged construction

incident involving Mr. Canizalez on December 18, 2018.

                                        41.

      O.C.G.A. § 33-24-7 provides the following with respect to the effect of

misrepresentations upon recovery under policies under Georgia law:

      (b) Misrepresentations, omissions, concealment of facts, and incorrect
          statements shall not prevent a recovery under the policy or contract
          unless:
           (1) Fraudulent;
           (2) Material either to the acceptance of the risk or to the hazard
               assumed by the insurer; or
           (3) The insurer in good faith would either not have issued the
               policy or contract or would not have issued a policy or
               contract in as large an amount or at the premium rate as
               applied for or would not have provided coverage with respect
               to the hazard resulting in the loss if the true facts had been
               known to the insurer as required either by the application for
               the policy or contract or otherwise.
                                        42.

      McCallum Metal Works’s insurance agent requested that Frankenmuth

reinstate the Policy upon payment of the overdue premiums. Frankenmuth only

agreed to reinstate the Policy on payment of premiums owed to Frankenmuth and on




                                       - 13 -
        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 14 of 17




the condition that McCallum Metal Works provide a signed “no loss letter” to

Frankenmuth.

                                         43.

      The No Loss Letter states that “… McCallum Metal Works, Inc. is not aware

of any claims between 12/17/18-12/27/18.”

                                         44.

      The No Loss Letter was a material misrepresentation of fact made by

McCallum Metal Works to Frankenmuth given that the alleged construction incident

involving McCallum Metal Works’s employee and the injuries to Pedro Canizalez

occurred on December 18, 2018.

                                         45.

      Frankenmuth reasonably relied on the material misrepresentation of fact by

McCallum Metal Works in the No Loss Letter. The material misrepresentation of

fact by McCallum Metal Works would influence a prudent insurer, such as

Frankenmuth, in determining whether or not to retroactively reinstate the Policy.

                                         46.

      If McCallum Metal Works had informed Frankenmuth of the true facts instead

of providing the No Loss Letter, Frankenmuth, in good faith, would not have

retroactively reinstated the Policy.


                                        - 14 -
       Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 15 of 17




                                         47.

      Because    the   reinstatement   was       based   on   the   insured’s   material

misrepresentation of fact, it should be rescinded, and the Policy canceled as of as of

December 18, 2018 at 12:01 A.M.

                                         48.

      Because the Policy was canceled prior to the date of the alleged construction

incident, Frankenmuth seeks a determination that there is no coverage for any claims

of Pedro Canizalez or anyone on his behalf for injuries allegedly sustained on

December 18, 2018.

                                         49.

      Because there is no coverage due to the cancelation of the Policy,

Frankenmuth seeks a determination that it is not obligated to defend, indemnify, or

expend any sums on behalf McCallum Metal Works for any damages or bodily

injury arising out of the alleged December 18, 2018 construction incident.

                                         50.

      Frankenmuth requests this Court to declare that there is no coverage or duty to

defend under the Policy in connection with the loss arising out of the alleged

December 18, 2018 construction incident, under the terms of the Policy, and under

Georgia law, and that Frankenmuth is not obligated to defend, indemnify, or expend


                                        - 15 -
        Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 16 of 17




any sums on behalf of McCallum Metal Works or to Mr. Canizalez with regard to

this claim.

      WHEREFORE Frankenmuth respectfully requests this Honorable Court to

declare and enter judgment as follows:

      a.      That the Court declare that the Policy was canceled prior to the alleged

              December 18, 2018 construction incident and the reinstatement based

              on material misrepresentation can be rescinded in good faith;

      b.      That the Court declare that the Policy does not provide coverage for any

              claims arising from the alleged December 18, 2018 construction

              incident;

      c.      That the Court declare that Frankenmuth is not obligated to defend,

              indemnify, or expend any sums on behalf of McCallum Metal Works

              for any damages or bodily injury arising out of the alleged December

              18, 2018 construction incident, including but not limited to the defense

              and indemnity of McCallum Metal Works and/or its employees with

              respect to claims made by Pedro Canizalez or in the Underlying

              Complaint;

      d.      That the Court award such further relief as may be deemed appropriate;

              and


                                         - 16 -
 Case 5:21-cv-00172-MTT Document 1 Filed 05/18/21 Page 17 of 17




e.   Frankenmuth demands a trial by jury.

     This 18th day of May, 2021.

                        Goodman McGuffey LLP
                        Attorneys for McCallum Metal Works

                 By:    /s/ Stephanie F. Glickauf
                        STEPHANIE F. GLICKAUF
                        GA State Bar No. 257540
                        sglickauf@GM-LLP.com
                        3340 Peachtree Road NE, Suite 2100
                        Atlanta, GA 30326-1084
                        (404) 264-1500 Phone
                        (404) 264-1737 Fax




                               - 17 -
